DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 was filed before the first actions on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 9-17 are allowed. Claims 1-8 have been previously cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Foo et al (WO 2013184257A1), discloses sending an identification message to a first device i.e. accessory, by a second device i.e. host device, where the identification message includes a proposal that partitions universe of messages into operative and inoperative messages. A response message from the first device is received by the second device, where the response message indicates whether the proposal is accepted or rejected by the first device. The messages identified as operative messages are used to interoperate with the first device in an event that the proposal is accepted.
The prior art, Hankey et a l (WO 2008112497A1), discloses detecting a wireless device is in close proximity with a host device so as to pair the wireless and host 
The prior art, Adler et al (WO 2006073702A1), discloses that an authentication module determines whether a particular accessory device coupled to the portable electronic device is authorized to inter-operate with the portable electronic device based on the portion of authentication information stored in an authentication table. The authentication information authorizes the coupled accessory device to interact and operate with the portable electronic device.
The prior art, Louboutin et al (US 89525069B2), discloses authentication techniques for electronic devices that can provide more seamless communication between two devices. A first device (e.g., a host device) can maintain a list of known-good devices (e.g., accessory devices) with which it can interoperate. Information identifying a second device can be added to the known-good list when the second device successfully connects to the first device and completes an authentication process. After the second device disconnects, the first device can retain the identifying information on the known-good list for a predetermined period of time, after which the information can expire. If the second device reconnects to the host before its information expires, the authentication process can be bypassed.
The prior art, Pavlou (US 20210307085A1), discloses obtaining a current peripheral identifier from an operating system running on the user device. The current peripheral identifier identifies the peripheral device. A peripheral recognition operation that attempts to recognize the peripheral device is performed based on the current 
The prior art, Francois et al (US 20190042758A1), discloses verifying the integrity of an electronic device having connected thereto at least one connectable or disconnectable component. The method can include obtaining information specific to at least one connectable or disconnectable component, the information being stored in the connectable or disconnectable component; preparing a temporary first master value on the basis of the information specific to the at least one connectable or disconnectable component; and authenticating the temporary first master value by using a previously-prepared second master value in order to determine the integrity of the electronic device.
The prior art, Kojima et al (US 20170099152A1), discloses an information processing system including a server, a communication terminal communicable with a server via the Internet, and a peripheral device capable of performing short-range wireless communication with the communication terminal, wherein the peripheral device includes a secure storage section and an identification information transmission section. The secure storage section has a secure region in which to store data so as to be accessible by an internal component of the peripheral device. The identification information transmission section reads out, from the secure region, certificate data indicating that the peripheral device has been authenticated by a predetermined 
The prior art, Priev et al (US 20160085960A1), discloses a secure storage part for storing an entry having an identifier of a device to be paired with an apparatus and a master key, where connection logic enables the apparatus to be securely connected to the device according to a connection protocol with which the device is authenticated based on the identifier received from the device and the key. The logic generates transport keys based on the master key and attribute information received from the device, where communication between the apparatus and the device is protected using the transport keys after secure connection.
The prior art, Bolton et al (US 20140365694A1), discloses that an accessory can communicate wirelessly with a host device such as a portable electronic device. Existing accessory protocols developed for wired communication can be used without modification, and a wireless network connecting the two devices can provide a transport or channel connecting the two devices. Establishing a wireless channel can involve the active participation of both devices. For instance, the host device can create and identify virtual port to be used by the accessory, after which the accessory can 
The prior art, Tang et al (US 20080227393A1), discloses pairing of wireless devices with other wireless devices are disclosed. Once paired, the wireless devices can exchange data in a wireless manner. According to one embodiment, a pairing process can be secured through use of physical proximity, or even physical connection, of wireless devices to be paired. According to another embodiment, user actions to provoke or perform pairing can be reduced or eliminated. According to still another embodiment, a wireless device being paired can be configured using configuration information provided from another wireless device being paired.
The prior art, Citrix Systems, Inc 
The prior art, Lucidarme (US 20210185088A1),  discloses managing authentication of an equipment in a data communication system for exchange of data between the equipment and an application server of the system, the system including a first data communication network for using a first security function for securing data communication within the first network, operatively coupled to a second data communication network for using a second security function for securing data communication within the second network including, in an authentication management unit of the system implemented in a node of the second communication network: receiving an authentication request from the equipment according to the second security function for access to the application server; determining whether an equipment identifier in the first communication network was received further to receiving an authentication request from the equipment according to the first function; and, when the equipment identifier was not received, generating an authentication failure response for the equipmentoperation, performing a peripheral access operation that determines whether the user device is allowed to connect with the peripheral device.
However, the prior art, either alone or in combination does not expressly disclose:
“wherein the management information describes a PANA authentication initiation event as one of the plurality of events, by which a PANA authentication sequence is initiated, the PANA authentication sequence being a communication sequence for the PANA authentication, and an operation procedure, as an operation procedure to be taken when the timer activated by the occurrence of the PANA authentication initiation event expires, that authentication information used for the PANA authentication sequence is discarded and a status of the communication apparatus is restored to an IDLE status; wherein the timer management unit, when the PANA authentication sequence is initiated with a communication destination device operating as a PANA authentication agent, determines that the PANA authentication initiation event has occurred, and activates the timer that corresponds to the PANA authentication initiation event; and wherein the operation procedure execution unit, when the timer that corresponds to the PANA authentication initiation event expires, discards the information used for the PANA authentication sequence, and restores the status of the communication apparatus to the IDLE status,” or
“wherein the management information describes, as one of the plurality of events, a sequence contention event that is an event by which a second communication sequence is requested to be initiated before a first communication sequence is completed, the second communication sequence being different from the first communication sequence, and as an operation procedure to be taken when the timer activated by the occurrence of the sequence contention event expires, an operation procedure that the second communication sequence is initiated if the first communication sequence has been completed when the timer expires; wherein the timer management unit, if the first communication sequence is initiated with the communication destination device operating as the PANA authentication agent and the second communication sequence is requested to be initiated before the first communication sequence is completed, determines that the sequence contention event has occurred, and activates the timer that corresponds to the sequence contention event; and wherein the operation procedure execution unit, when the timer that corresponds to the sequence contention event expires, determines whether the first communication sequence has been completed with the communication destination device, and, if the first communication sequence has been completed, initiates the second communication sequence with the communication destination device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Foo et al (US 20130332542A1), discloses a message-based identification process can facilitate reliable interoperation between accessories and host devices. During an identification process, the devices can negotiate an operating agreement that specifies particular communications (e.g., messages) that each device is permitted to send to or receive from the other, for example by having one device send a list of specific messages that it intends to send to and/or receive from the other. The other device can review the proposal and either accept or reject it. If a proposal is accepted, the devices can begin interoperating using messages that were included in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENDALL DOLLY/Primary Examiner, Art Unit 2436